       Case 3:17-cv-02183-MEM Document 30 Filed 11/29/18 Page 1 of 4




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                               :
                                            :
                                Plaintiff   :       CIVIL ACTION - LAW
                                            :
         v.                                 :
                                            :
SUSQUEHANNA COUNTY,                         :       NO. 3:17-CV-2183-MEM
                                            :
                              Defendant     :


 MOTION OF DEFENDANT, SUSQUEHANNA COUNTY, FOR SUMMARY
                        JUDGMENT


      Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, pursuant to Federal Rule of Civil Procedure 56, hereby moves for

Summary Judgment and cites the following reasons therefore:



1.    This is an action to recover damages for alleged violations of Plaintiff’s

      constitutional rights under Title VII of the Civil Rights Act of 1964 and the

      Pennsylvania Human Relations Act (PHRA).

2.    Plaintiff alleges that at all times materially relevant to his claim he was

      employed as Chief Clerk of Susquehanna County.
       Case 3:17-cv-02183-MEM Document 30 Filed 11/29/18 Page 2 of 4




3.   Plaintiff alleges that he was subjected to a hostile work environment in

     retaliation for investigating an incident of sexual harassment.

4.   In order to prove a hostile work environment, Plaintiff must show, by a totality

     of circumstances, the existence of a hostile or abusive environment which is

     severe enough to affect the psychological stability of an employee.

5.   Additionally, plaintiff must provide evidence that the hostile work environment

     was in retaliation for his investigation of an incident of sexual harassment.

6.   Plaintiff has presented no evidence of a hostile or abusive work environment,

     nor has he provided any evidence that the actions he complains of were in

     retaliation for investigation a sexual harassment incident.

7.   There is no dispute as to the material facts and Defendant, Susquehanna

     County, is entitled to Judgment as a matter of law.



     WHEREFORE, it is respectfully requested that Plaintiff’s Complaint against

the Defendant, Susquehanna County, be dismissed.




                                         2
       Case 3:17-cv-02183-MEM Document 30 Filed 11/29/18 Page 3 of 4




                              KREDER BROOKS HAILSTONE LLP



220 Penn Avenue, Suite 200
Scranton, PA 18503           BY: /s/A. James Hailstone
(570) 346-7922                   A. James Hailstone
                                 Attorney I.D. #80055
                                 Attorneys for Defendant,
                                 Susquehanna County




                                    3
        Case 3:17-cv-02183-MEM Document 30 Filed 11/29/18 Page 4 of 4




                          CERTIFICATE OF SERVICE

      AND NOW, this 29th day of November, 2018, A. James Hailstone, a member

of the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Motion

for Summary Judgment with the Clerk of the United States District Court for the

Middle District of Pennsylvania using the CM/ECF system which sent notification

of such filing to the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF



                                       /s/ A. James Hailstone
                                       A. James Hailstone
                                       Attorney I.D. #80055
                                       Attorneys for Defendant




                                         4
